PER CURIAM.
Appellant, Norberto Enrique Dominguez, seeks review of an order denying his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.
*1200The order on appeal was rendered1 on September 16, 2015, and Appellant’s notice of appeal was filed on October 19, 2015, more than thirty days past the date of rendition. Accordingly, because this Court lacks jurisdiction, we dismiss this appeal as untimely. See Joseph v. State, 157 So.3d 546 (Fla. 1st DCA 2015); Guzman v. State, 364 So.2d 523 (Fla. 2d DCA 1978).
DISMISSED..

. Rule 9.020(i), Fla. R.'App; P.,'defines rendition as follows: “An order is rendered when a signed, written order is filed with the clerk of the lower tribunal," :